DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 08/23/22.  Regarding the amendment, claims 1-15 are canceled, claims 16-35 are present for examination.
Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show:
Regarding claim 16, a method of insertion of compact multiphase pseudo helical wave winding to an electric machine, said method comprising: 
a. feeding a formed wire band (8) to a rotating ferromagnetic core (1) tangentially, wherein a plurality of formed wire band straight segments (3) parallel orientation of a plurality of ferromagnetic core slots (7); 
b. rotationally aligning a first suitable ferromagnetic core slot geometric centerline (71) parallel to a geometric centerline of an inserting tool (102); 
c. positioning a first of the straight and parallel to the ferromagnetic core slots segment of the formed wire band (31) above first suitable ferromagnetic core slot (7), including positioning said ferromagnetic core slot (7) about a formed wire bands pole division layouts; 
d. laterally and symmetrically detaining a position of the first of the straight and parallel to the ferromagnetic core slots segment (31) of the formed wire band (8) into a position above the first suitable ferromagnetic core slot (7); 
e. inserting the first of the straight and parallel to the ferromagnetic core slots segment of the formed wire band (31) into the first suitable ferromagnetic core slot (7) with an optimal force so as to achieve desired depth of insertion; 
f. rotationally aligning a second suitable ferromagnetic core slot geometric centerline (72) parallel to the geometric centerline of the inserting tool (102), and including positioning a second of the straight and parallel ferromagnetic core slots segment of the formed wire band (32) above second suitable ferromagnetic core slot (7);
g. laterally and symmetrically detaining a position of the second of the straight and parallel to the ferromagnetic core slots segment (32) of the formed wire band (8) into a position above the second suitable ferromagnetic core slot (7); 
h. inserting the second of the straight and parallel to the ferromagnetic core slots segment (32) of the formed wire band(8)  into the second suitable ferromagnetic core slot (7); and 
i. symmetrical and gradual compacting of an inserted segments of formed wire band with pre-formed overhangs (4), and including deforming overhangs in a radial direction to define an optimal winding spatial slot distribution (111) and an overhang layering, whereby the first and second said straight and parallel ferromagnetic core slots segments (3) of the formed wire band being simultaneously detained within an optimal slot (7) depth.

    PNG
    media_image1.png
    530
    691
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    400
    581
    media_image2.png
    Greyscale

Regarding claim 26, a programmable apparatus for compact insertion of multiphase pseudo helical wave winding into an electric machine, said apparatus comprising, inter alia, detention module (19) including two motor driven laterally and symmetrically positioned formed wire band segment position holders (191), an insertion module (10) including a motor driven insertion tool (102) and an insertion arm (103) with attachment slot (1031), and a compaction module (5) including a motor driven arm (51) with a symmetrical set of multiple position adjustable fingers (52) and motor driven detention tool (53) positioned between said symmetrical set.

    PNG
    media_image3.png
    421
    624
    media_image3.png
    Greyscale

Regarding claim 35, a method of insertion of compact multiphase pseudo helical wave winding to an electric machine, said method comprising, inter alia, laterally and symmetrically detaining a position of the second straight and parallel to the ferromagnetic core slots segment (32) of the formed wire band (8) into a position above the second suitable ferromagnetic core slot (7), inserting the second of the straight and parallel to the ferromagnetic core slots segment (32) of the formed wire band (8) into the second suitable ferromagnetic core slot (7), and symmetrical and gradual compacting of the inserted segments (3) of formed wire band (8) with pre-formed overhangs (4).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834